       Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 1 of 19



                   IN TI{E LINTIE.D SIATES DISTRICT
              FOR THE EASTERN NTSTNTCT              COT'RT
                                             OF PENNSYLVANIA

  ROSARIO CANO,
                 pIaintiff,                               CTVILACTION

                                                         No.
         v.


  KEYSTONE FOOD PRODUCTS
      INC.,
               Defendant.                                JURYTRIAI DEMANDED

                                           COMPLAINT

 I.

         This is an action for an award of damages,
                                                     declaratory and injunctive
 relief' attorneys' fees and other relief on behalf
                                                    of plaintiff, Rosario cano,
(hereinafter "Rosario cano" or "Plaintiff'). plaintiff
                                                       was an employee of Keystone
Food Products, Inc. (hereinafter "Keystone
                                             Food products,,or ,,Defendant,,), who
has been harmed by race, national origin
                                         and/or ethnicity based harassment and
discrimination and failure to accommodate
                                          a known disability and retaliatory
practices, as well as other improper conduct
                                             by Defendant Keystone Food
Products and its agents, servants and representatives
                                                      named herein. This action
is brought under Title   vII   of the civil Rights Act   of tg64and r99r   (,,Titre vII,,), as
amended, Title   4z U.S.C. $ zoooe, et           seq.,   Title   I of the Americans with
Disabilities Act of r99o (,,ADA"), as amended.
           Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 2 of 19



     II.

     1'    The original jurisdiction of
                                        this court is invoked, and venue
                                                                         is in this District,
           pursuant to Title zB   u.s.c. 5r33r, L3gt,       22c,7, 22()2, 1343 and the
                                                                                       claim is
           substantivery based on Title   vII   of the civil Rights Act    of   tg64 andlggl,   as
          amended,   4z u.S.c. gzoooe, et       seq.,   and sectio   n ro7 (a) of the Americans
          with Disabilities Act of r99o ("AD
                                             A"), 42u.s.c. g rzror et seq. and
                                                                                 4zu.s.c. s
          12177 (a)' which incorporates
                                          by reference Title vII of the civil
                                                                              Rights Act of
          1964 and tggt, as amende d,
                                      4z U.S.C. $ zooo(e) et seq.

 2'    All conditions precedent to the institution
                                                    of this suit have been fulfilled. As
      to the Title vII and ADA craims, praintiff
                                                   has invoked the procedure set
                                                                                   forth
      in $ zo6(a) of Title vII and has received
                                                  a Notice of Right to sue as required
      by that statute. on or about June 12,
                                                    2o2o, plaintiff fired a charge of
      Discrimination with the EEoc against
                                                 the Defendant, aileging,            inter alia,
      race, national origin and/or ethnicity
                                                based emproyment harassment and
      discrimination, disability discrimination and
                                                    retaliation. A Notice of Right to
      sue was issued by the Equal Employment
                                                              opportunity commission on
     January 8, zozr.


3'   This action has been filed within ninety (9o)
                                                   days of receipt of said Notice
     from the EEOC.
        Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 3 of 19



 III.    PARTIES

 4. Plaintiff, Rosario cano, is a 5r year old, Hispanic
                                                        female who was born in peru
       and is a resident of the commonwealth of pennsylvania
                                                             residing           ar z4t
       Clearfield Street, Freemansburg, pennsylvania.


 5.    Defendant, Keystone Food products, is a corporation
                                                           organized and doing
       business under the laws of the commonwealth    pennsylvania
                                                           of              with offices
       and   a   principle place   of   business   at   s767 Hecktown Road, Easton,
       Pennsylvania.


6. Nancy Biddle (hereinafter "Biddre") is a resident and
                                                         citizen of                 the
       commonwealth of Pennsylvania. At all times relevant
                                                           to this action Biddle
       was an employee of Defendant Keystone Food
                                                  Products. At all times relevant
      hereto, Biddle was an agent, servant, workman and/or
                                                           employee of Defendant
      Keystone Food Products, acting and or failing to act
                                                           within the scope, course
      and authority of her employment and her employer,
                                                        Keystone Food products.
      At all times relevant, Biddle was acting in her supervisory capacity
                                                                           as an
      employee of Defendant Keystone Food Products
                                                   and her personal capacity.

7'    Jared Schmeal (hereinafter "Schmeal") is          a resident and citizen of   the
      Commonwealth of Pennsylvania. At all times relevant to this
                                                                  action Schmeal
      was an employee of Defendant Keystone Food Products.
                                                           At all times relevant
      hereto, schmeal was an agent, servant, workman and/or employee
                                                                     of
      Defendant Keystone Food Products, acting and or failing to
                                                                 act within the
      scope, course and authority of his employment and his
                                                            employer, Keystone
      Food Products. At all times relevant, Schmeal was acting in
                                                                  his supervisory
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 4 of 19



     capacity as an employee     of Defendant     Keystone Food products and
                                                                             his
     personal capacity.


  B' Terry singh (hereinafter "singh")
                                             is a   resident and citizen     of   the
     commonwealth of Pennsylvania.
                                       At all times relevant to this action
                                                                               singh
    was an employee of Defendant
                                   Keystone Food products. At
                                                                  all times relevant
    hereto, singh was an agent, servant,
                                         workman and/or emproyee of Defendant
    Keystone Food Products, acting
                                    and or failing to act within the
                                                                       scope, course
    and authority of his employment
                                     and his employer,   Keystone Food products.
    At all times relevant, singh was acting
                                            in his supervisory capacity as an
   employee of Defendant Keystone
                                  Food products and his personal
                                                                 capacity.

9' cynthia Norris (hereinafter "Norris") is a       resident and citizen    of   the
   commonwealth of Pennsylvania. At
                                    all times relevant to this action Norris
   was an employee of Defendant Keystone
                                         Food products. At all times relevant
   hereto, Norris was an agent, servant,
                                         workman and/or emproyee of Defendant
   Keystone Food Products, acting and or
                                           failing to act within the scope, course
   and authority of her emproyment and
                                          her emproyer, Keystone Food products.
   At all times relevant, Norris was acting in her
                                                   capacity as an employee of
   Defendant Keystone Food products and
                                        her personar capacity.

ro' James Santo (hereinafter "santo")      is a   resident and citizen    of the
  commonwealth of Pennsylvania. At all times
                                             relevant to this action santo
  was an employee of Defendant Keystone
                                        Iiood products. At all times relevant
  hereto, santo was an agent, serant, workman
                                              and/or emproyee of Defendant
  Keystone Food Products, acting and or failing
                                                to act within the scope, course
         Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 5 of 19



         and authority of his employment
                                         and his employer, Keystone
                                                                    Food products.
        At all times   rerevant, santo was acting
                                                    in his supervisory capacity as an
        employee of Defendant Keystone
                                       Food products and his personal
                                                                      capacity.

  tt' Bill carriere, Jr' (hereinafter "carriere")
                                                  is a resident and citizen of the
        commonwealth of Pennsylvania'
                                      At all times relevant to this action
                                                                           carriere
        was an owner and employee
                                  of Defendant Keystone Food products.
                                                                             At all
       times rerevant hereto, carriere was
                                              an agent, servant, workman and/or
       employee of Defendant Keystone
                                        Food Products, acting and or failing
                                                                             to act
       within the scope, course and authority
                                               of his employment and his emproyer,
       Keystone Food Products.     At all times relevant, carriere was acting in
                                                                                   his
       supervisory capacity as an owner and
                                            employee of Defendant Keystone Food
       Products and his personal capacity.


 rz' Jocelyn Rodriguez (hereinafter "Rodriguez")
                                                 is a resident and citizen of the
     commonwealth of Pennsylvania. At all
                                                 times relevant to this action
       Rodriguez was an employee of Defendant
                                              Keystone Food products.         At all
      times relevant hereto, Rodriguez was an
                                                  agent, servant, workman and/or
      employee of Defendant Keystone Food Products,
                                                        acting and or failing to act
      within the scope, course and authority of her
                                                     employment and her emproyer,
      Keystone Food Products. At all times relevant,
                                                     Rodriguez was acting in her
      capacity as an employee    of Defendant Keystone Food products and her
      personal capacity.


13'   At all times relevant hereto, Keystone Food products
                                                           was acting through its
      agents, servants and employees.
            Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 6 of 19



      14'   At all times rerevant herein, Defendant
                                                    Keystone Food Products is
                                                                              and has
            been a "person,,and ,,employer,,
                                             as defined under Title       VII and is subject to
            the provisions of said Act.

  15.       At all times rerevant herein, praintiff
                                                    was an ,,employee,, as defined by
                                                                                      the
        ADA, 4z u.s.c. s rzrrr(4), and is
                                          subject to the provisions of this
                                                                            Act.

  16'   At all times rerevant herein, praintiff
                                                was a ,,person,,as defined by the
                                                                                  ADA, 4z
        u's'c' s rzrrr(7), and is subject to the provisions
                                                                 of said Act.

 t7. At all times relevant herein, praintiff
                                             was ,,disabled,,as defined by       the ADA,4z
        u.s.c.    $   rzroz(r), and is subject to the provisions
                                                                 of said Act.

 rB' At all times relevant herein, Plaintiff
                                             was a "qualified individual,,as defined
                                                                                     by
     the ADA, 4z u.s.c. s rzrrr(B), and
                                          is subject to the provisions of said
                                                                               Act.

 t9' At       all times relevant herein, Defendant        Keystone Food products was an
       "employer" as defined by the ADA,
                                         4z U.s.c. g rzrrr(s), and is subject to the
       provisions of said Act.

zo'At all times relevant herein, Defendant Keystone
                                                    Food products was a
      "person" as defined by the ADA,
                                      4z u.s.c. s rzrrr(7), and is subject to the
      provisions of said Act.

zr'   At all times relevant hereto, Defendant             Keystone Food products owned,
      operated, controlled and managed the Easton, pennsylvania
                                                                location, by and
      through the conduct of its officers, managers agents
                                                           and employees, all acting
      within the scope and course of their employment.
       Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 7 of 19



  22'At all times relevant hereto,
                                   Defendant Keystone Food products
                                                                       acted by
    and/or failed to act by and through
                                         the conduct of its officers, managers,
    agents and emproyees, alr acting
                                        within the scope and course of their
       employment.

 z3'At all relevant times herein, Defendant
                                            Keystone Food products knew,
                                                                         or had
    reason to know, of the actions
                                       and inaction aileged herein    and/or   has
    personally participated in some
                                    of said actions and is ultimately responsible
    for same.


 tV.   CAUSES OF ACTION


 z4' Rosario cano is a Hispanic femare
                                       emproyee, who was born in peru,
                                                                       hired by
     Defendant Keystone Food products in
                                            or about September rB, zooo as a
   packer' Plaintiff was promoted to machine
                                             operator after several        years.
   Plaintiff was employed in that position until
                                                 she was terminated by Defendant
   Keystone Food products on or about
                                         December rB, zor9.

z5'At all times relevant, Plaintiff, Rosario cano,
                                                   maintained satisfactory job
   performance and had at all times fulfilled
                                              all of the duties and obligations
   commensurate with her rg year employment
                                            with Defendant.

z6'At all times relevant hereto, Defendant Keystone
                                                    Food products failed to
  establish, maintain and enforce an effective
                                                and well-known policy against
  harassment and discrimination based on
                                            race, ethnicity, national origin and
  disability that provided a meaningful complaint
                                                  and reporting procedure.
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 8 of 19



 z7' Throughout the course of her employment,
                                              beginning as early as immediately
    after she was hired, continuing until her termination
                                                          on or about December
    18, 2otg, Rosario cano was subjected to
                                            racial, national origin and/or
    ethnicity-based harassment and discrimination
                                                     and disability harassment,
    discrimination and retaliation. Employees and/or
                                                     her supervisors, specifically
    Nancy Biddle, Jared schmeal, Terry singh,
                                               cynthia Norris, James santo, Bill
    corriere, Jr. and/or Joceryn Rodriguez and others
                                                       employed by Defendant
    Keystone Food Products subjected Plaintiff
                                               to harassment and retaliation on
   numerous occasions      in Plaintiffs    presence and   in the presence of other
   employees.


zB'Plaintiff has been discriminated against because
                                                    of her national origin, race,
   and/or ethnicity and disability and has been exposed
                                                             to a hostile work
   environment       and retaliated against because she             complained of
   discrimination.

z9' Soon after Plaintiff began working for Defendant
                                                     Keystone Food products, the

   aforementioned employees and supervisors began            to subject plaintiff   to
   incessant harassment based      on Plaintiffs national origin, race and/or
  ethncity, including but not limited to:


            a. singh frequently comprained that praintiff was not speaking
                English;


            b. singh frequently subjected plaintiff to hypercriticism          and
                hyperscrutiny regarding her work performance;
      Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 9 of 19



                 c. Singh frequently screamed at plaintiff;

                d'    Plaintiff was criticized for needing
                                                           a translator when she
                      provided statements for or
                                                     attended meetings with her
                      supervisors.


  3o'on or about August 27' 2ots, Plaintiff was
                                                injured in the course and scope
                                                                                of
     her employment with Keystone
                                   Food products.

 31'As a result of the aforementioned injury, plaintiff
                                                           was diagnosed with              a
    medical condition that is a disability
                                           as defined by the     ADA, as amended by
    the ADAAA' because       it is a chronic condition that substantially
                                                                          limits   one or
    more major life activities, incruding pushing,
                                                   puiling, and lifting, especialry
    above shoulder height.


3z' Despite medical treatment, Plaintiff remains
                                                 more limited in her abiliry to use
    her arms than members of the general
                                            population and struggles to look up
                                                                                 of
    dor'rrn because   of neck pain.   Because   of her medical condition, plaintiff   is
   unable to sleep on her back.


33' Defendant was on notice of Plaintiffs medical
                                                  condition because plaintiff filed
   for workers' compensation benefits.


34' Defendant was on notice of the work restrictions from    plaintiffs doctor.

35' Biddle consistently engaged in a pattern of hypercriticism
                                                               and hyperscrutiny
   of Plaintiff, which intensified after her ADA protected
                                                           status and conduct,
   including, but not limited to:
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 10 of 19



                 a.     Frequently screaming, "do you
                                                      want to work?!,,      if plaintiff   was
                       struggling, especially in lifting
                                                         and pulling;

                 b. Yelling at    plaintiff to "return to
                                                          the production floor,, during her
                       bathroom and lunch breaks;

                C.    Telling Plaintiff she was "taking too
                                                            long,, on her five-minute
                      bathroom breaks;

                d. Yelling at     plaintiff for troubreshooting
                                                                and fixing a broken tape
                      machine to keep the production moving
                                                              for the packers and
                      accusing her of "not doing
                                                 [her] job;,,

                e' In the summer of zor9, after Plaintiff         returned to work after
                      having surgery, yelling at Plaintiff for leaving
                                                                       for a previously
                     schedule doctor's appointment and screaming
                                                                       in front of
                     praintiffs co-workers, ,,Her
                                                  first day back and she is already
                     leaving early.,,


36' Following Plaintiffs surgery, and during the time        plaintiff was on light duty
   restrictions from her doctor, she was frequently
                                                    assigned to work on heavy
   lifting duties and machines, which were above
                                                  her weight restrictions, most
   notably the Fuji machine.


37. Followingplaintiffs surgery, she was summoned
                                                  to a meeting with Biddle,
   schmeal, Norris and santo. At that meeting
                                              the aforementioned              pressured
   Plaintiff to ask her doctor to change her work restrictions.
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 11 of 19



  38'when Plaintiff reminded Biddle that she was
                                                 struggring and in pain, especialry
     while working on the Fuji machine,
                                         Biddre repried, ,,do you want
                                                                       to work or
     not?"


 39' specifically Plaintiff was told at the
                                            above referenced meeting, that
                                                                             if she did
     not bring in "different paperwork,"
                                           she "wourdn't have a job.,,

 4o'Fearing the aforementioned threats that she
                                                    would lose her job if she did not
    ask her doctor to modiSr her work
                                          restrictions, plaintiff went to her doctor
    and asked that her restrictions
                                    be reduced.

4r' During this time plaintiff was falsery accused,
                                                    written up and suspended
    wrongfully for mistakes she did not make.


4z' Biddle gave     praintiff a workmanship
                                            vioration warning and        suspended
   Plaintiff, while williams, a caucasian was
                                              not suspended.

43' Plaintiff challenged the suspension     to corrier and told him that Biddle   was
   discriminating against her and corrier acknowledged
                                                       that the suspension was
   wrongfully imposed.


44.rn or about March 2otg,April 2org, and November zor9, praintiff
                                                                   reported        a
   pattern   of harassment and discrimination against her by Rodriguez,
  including, but not limited to the following:


             a.   Regularly yelling insults at plaintiff;


             b.   Using slurs against plaintiff;

             c.   Regularly shouting profanities at plaintiff;
        Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 12 of 19



                   d' Getting so crose and physicalry threatening praintiff,
                                                                               by ripping a
                      bag of product out of her hands.


  45'   Plaintiff reported Rodriguez's pattern
                                               and practice of harassing conduct,
        physical attacks and threats
                                     against her to schmear and singh.

 46' Despite reporting      her fears of working with Rodriguez
                                                                and concerns to
       schmeal and singh, no remedial
                                        action was taken and plaintiff was forced
                                                                                  to
       work with Rodriguez on a daily basis.


 47' schmeal and singh were on notice that
                                           Rodriguez had a history of fighting
                                                                               at
       work.


 48.on or about December 4,2olg, praintiff spoke with
                                                      Schmear and tord him
      that working on the same machine for seven
                                                 straight weeks had exacerbated
      her medical condition.


49. Plaintiff explained to schmeal that she was in great
                                                  a      dear of pain.

5o'   Plaintiff requested that schmeal move her to a
                                                     new position in order to
      alleviate her constant pain.


5r' Schmeal ignored Plaintiffs requests and took no remedial action.

5z' Defendant never acted on Plaintiffs request       for accommodation and never
      engaged in the interactive process.


53'on or about December t7, 2o7g, Plaintiff was again physically
                                                                 attacked by
   Rodriguez, which was unprovoked by plaintiff.
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 13 of 19



  54' Rodriguez kicked Plaintiff   in the stomach while screaming at plaintiff.
                                                                                   The
     attack on plaintiff was unprovoked.


 55'A co-employee, a mechanic working nearby, intervened
                                                         because Rodriguez
    was kicking plaintiff.


 s6'At all times, Plaintiff worked to the best of her
                                                      ability and did not purposefully
    or intentionally violate any work rules.


 57' Despite
           the fact that praintiff had no history, in her
                                                          19 years working for
    Defendant, of fighting, plaintiff was fired.


58' Defendant's stated reason      for terminating plaintiff is manufactured     and
   pretextual, as Plaintiff believes and asserts
                                                 that comparable employees are not
   treated similarly in such cases.


59' Moreover, Plaintiff, who was attacked,    did not commit an act or have the
   intent to cause bodily injury in vioration of Defendant,s
                                                             poricy.

6o'In retaliation for Plaintiff reporting the hostile work             environment,
   harassment, discrimination, and retaliation to which
                                                        she was exposed, she
   was ostracized and subjected     to intensified harassment with the knowledge
   and acquiescence of Defendant Keystone Food products.


6r' Defendant has, acting through its agents, serants
                                                      and representatives, on
    more than one occasion, met with Plaintiff, and heard
                                                            allegations from
  Plaintiff of harassment discrimination and retaliation.
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 14 of 19



  62. Defendant has, acting
                           through its agents, servants
                                                        and representatives, on
     more than one occasion, met
                                    with praintiff and heard her request
                                                                            for
     accommodation for her medical
                                   condition.

  63'At arl relevant times herein,
                                   Defendant knew, or had reason
                                                                 to know, of the
     actions and inaction alleged
                                    herein and/or has personally
                                                                 participated in
    some of said actions and is
                                ultimatery responsible for same.

 64'The aforementioned demeaning
                                   and degrading comments and
                                                                  conduct were
    made by Biddre, schmear,
                             singh, Norris, santo, carriere andf
                                                                 orRodriguez at
    a time when they spoke with
                                the apparent authority of Defendant
                                                                      Keystone
    Food products.


65' Instead   of investigating the   aforementioned alegations   or taking prompt
   remediar actions, Defendant Keystone
                                         Food products and Biddle, Schmear,
   singh' Norris' Santo, carriere and/or
                                         Rodriguez retaliated against Rosario
   cano and failed to promptly and effectively
                                               address plaintiffs complaints
   concerning their harassment, discrimination,
                                                failure    to   accommodate and
   retaliation.

66. Defendant Keystone Food product,s
                                      supervisors, managers, and emproyees
  participated in and encouraged the
                                     discrimination and retaliation to which
  Plaintiff was subjected.
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 15 of 19




                                     COUNT I
                                   ROSARIO CANO

                          KBYSTONE FOOD PRODUCTS


 67' Paragtaphs r through 66 inclusive,
                                        are incorporated by reference as if fully
    set forth at length herein.


 68' Based on the foregoing, the Defendant
                                               has engaged in unlavr{ul practices
                                                                                  in
    violation of Titre vII of the civ, Rights
                                              Act of tg64and r99r, as amended, and
    4z   U.S.C. g zoooe, et seq.


69'The said unlawful practices for which
                                           Defendant is liable to plaintiff include,
   but are not limited to, fostering and perpetuating
                                                       a hostile and offensive work
   environment, retaliating against her because
                                                   of her opposition to the illegal
   conduct in the workplace, subjecting
                                          her to more onerous working conditions
   and treating her in a disparate manner.


zo'All of the foregoing acts by Defendant were solely motivated
                                                                by plaintiffs
   race, ethnicity and/or national origin in
                                             violatio n   of 4zu.s.c. g zoooe, et seq.

71'As a direct result of the aforesaid unlardul discriminatory
                                                               employment
  practices engaged in by Defendants in
                                           violation of Title 4z u.s.c. g zoooe, ef
  seq', Plaintiff sustained loss of earnings, severe
                                                     emotional and psychological
  distress, loss of self-esteem, loss of future earning
                                                        power, plus back pay, front
  pay and interest due thereon.
      Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 16 of 19




                                        COUNT     II
                                  ROSARIO CANO
                                        v.
                             KEYSTONE FOOD PRODUCTS


  7z' Paragtaphs r through 7r inclusive, are incorporated
                                                          by reference as if fully
     set for[h at length herein.


  73'By the acts complained of, Defendant has retaliated
                                                            against plaintiff for
     exercising her rights under Title vII
                                           in violation of Title vII of the civil
                                                                                  Rights
     Act of tg64 and lggr,as amended,
                                         and 4z u.s.c. gzoooe et seq.in vioration
                                                                                      of
     these acts.


 74' Plaintiff is now suffering and will continue
                                                  to suffer irreparable injury and
     monetary damages as a result of Defendant's
                                                     retaliatory practices unless and
    until this Court grants relief.



                                    COUNT III
                                   ROSARIO CANO
                                        v.
                              KEYSTONE FOOD PRODUCTS
                                VIOLATION OF THE ADA

75' Paragraphs r through 74, inclusive, are incorporated
                                                         by reference as if fullv set
   forth at length herein.


z6' At all times relevant herein, Plaintiff was disabled,
                                                          had a record of a disability,
   and was regarded as and/or perceived
                                        as disabled by Defendant.
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 17 of 19



  77' Plaintiff was able to perform all
                                        of the essentiar functions
                                                                   of her position with
      or without accommodation.


  zB'By reason of the conduct set forth above,
                                               Defendant intentionally, knowingly,
     and purposefully violated the
                                    ADA by invidiously discriminating
                                                                        against the
    qualified plaintiff who had a
                                  disability.

 79'By its actions and inactions through its
                                             agents, servants, and representatives,
    Defendant created, maintained,
                                       and permitted to be maintained a
                                                                              work
    environment, which was hostile to persons
                                                such as plaintiff who are disabled,
    have a record of, or are perceived
                                       as having a disability.


 8o' As a direct result of Plaintiffs disability
                                                 and/or request for accommodation,
    Defendant terminated Plaintiffs employment.
                                                      Defendant,s aforesaid actions
    were outrageous, egregious, malicious,
                                             intentional, willful, wanton, and in
    reckless disregard of plaintiffs rights.


                                    COUNT     IV
                              ROSARIO CANO
                                    v.
                        I(EYSTONE FOOD PRODUCTS




Br' Paragraphs r through Bo, inclusive, are incorporated
                                                         by reference as if fully
   set forth at length herein.
    Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 18 of 19



  Bz'By the acts complained
                             of, Defendant has retaliated
                                                          against plaintiff for
     exercising her rights under
                                 the Americans with Disabilities
                                                                 Act in violation of
     the Act.


 83' Plaintiff is now suffering and
                                    will continue to suffer irreparable
                                                                        injury and
    monetary damages as a result
                                    of Defendant's retaliatory practices
                                                                         unless and
    until this Court grants relief.

V. PRAYER FOR RELIEF

84'Plaintiff repeats the a,egations
                                     of paragraphs r through 83 of
                                                                   this complaint
   as if set forth at length herein.


      WHEREFoRE' Plaintiff requests this
                                         court to enter judgment in his favor
and against Defendants and requests
                                    that this court:

      a.   Exercise jurisdiction over her claims;


      b. Award traditionar tort remedies     such as compensatory damages, pain
           and suffering, physical and emotional
                                                 distress, economic loss, time
           loss, severe emotional trauma, and
                                              punitive damages;

     c'    Issue declaratory and injunctive relief
                                                   declaring the above-described
           practices to be unlaw{ur, and enjoining
                                                      their past and continued
          effects;


     d. order Defendant      compensate plaintiff with a rate of pay
                                                                     and other
          benefits and emoluments to employment,
                                                        to which she wourd have
          been entitled, had she not been subject
                                                  to unlawful discrimination;
     Case 5:21-cv-01527-JFL Document 1 Filed 03/31/21 Page 19 of 19



            e. order Defendants compensate praintiff
                                                     with         an award of front pay,   if
                  appropriate;


            f'    order Defendant compensate Plaintiff
                                                       for the wages and other benefits
                  and emoluments of employment
                                               lost, because of Defendant,s unlawful
                  conduct;

        g. order Defendant pay to praintiff punitive
                                                     damages           and compensatory
                  damages   for future pecuniary losses, pain, suffering,
                                                                          inconvenience,
                 mental anguish, loss of employment
                                                    of life and other non_pecuniarv
                 losses as allowable;


       h'        order Defendant pay to Plaintiff pre and post judgment
                                                                        interest, costs
                 of suit and attorney and expert witness
                                                         fees as a,owed by law;

       i.        Award plaintiff her attorneys,fees and costs;
                                                               and

       j.        Grant such other rerief as the court deems just
                                                                 and equitable.

VI. JURY DEMAND

       Plaintiff demands trial by jury.


                                        HAHALIS & KOUNOUPIS, P.C.

                                        By:-
                                            cEoRGE S. KOUNOUPTWSQUTRE
                                            zo East Broad Street
                                            Bethlehem, pA r8or8
                                            (6ro) B6s-z6oB
                                            Attorneys for plai ntiff,
                                            Rosario Cano

Date: March 31, 2021
